 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                 ***
 6    ALEXANDER LOPEZ,                                        Case No. 2:18-cv-00480-JCM-NJK
 7                                        Petitioner,
             v.                                                          ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                       Respondents.
10

11          Respondents’ third motion for enlargement of time (ECF No. 28) is GRANTED.
12   Respondents will have until November 18, 2019, to answer the petition in this case.
13          DATED this 30th day of October 2019.
14

15
                                                            JAMES C. MAHAN
16                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                        1
